  4:05-cr-03002-RGK-DLP Doc # 102 Filed: 12/23/20 Page 1 of 1 - Page ID # 294




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:05CR3002

       vs.
                                                              ORDER
ROOSEVELT ERVING JR.,

                    Defendant.


      Mr. Erving has filed a motion for compassionate release. However, Mr.
Erving has not alleged that he has pursued his administrative remedies. I will hold
his motion in abeyance for 60 days. At a minimum, Mr. Erving should seek
Acompassionate release@ from the warden at the facility at which he is presently being
held. He should complete the Arequest for administrative remedy@ (BP-9 form).

      IT IS ORDERED that Mr. Erving=s motion, Filing 101, will be held in
abeyance for 60 days to give Mr. Erving the opportunity to file evidence or amend
his motion to show that he has pursued exhaustion of his administrative remedies.

      Dated this 23rd day of December, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
